          Case 3:18-cv-01603-ADC Document 18 Filed 09/10/19 Page 1 of 8



                        THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

  ALLAN RAMOS SOTO,
      Plaintiff,

         v.
                                                           Civil No. 18-1603 (ADC)

  SYNOVOS PUERTO RICO, LLC.,
      Defendant.



                                    OPINION AND ORDER

I.     FACTUAL AND PROCEDURAL BACKGROUND

       On August 27, 2018, plaintiff Allan Ramos-Soto (“Ramos” or “plaintiff”) filed a complaint

alleging, in essence, that defendant Synovos Puerto Rico, LLC, (“defendant”) terminated his

employment in violation of the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §

623(a), and Puerto Rico law. ECF No. 1. Specifically, Ramos alleged that: (i) Synovos dismissed

him on July 26, 2017; (ii) Ramos filed a charge of age discrimination before the Equal

Employment Opportunity Commission (“EEOC”) on September 1, 2017; and (iii) the EEOC

“issued and sent the right-to-sue notice to plaintiff, which he received on July 2, 2018.” Id. at 2.

       On January 4, 2019, defendant filed a motion to dismiss under Fed. R. Civ. P. 12(b)(6).

ECF No. 9. According to defendant, even though Ramos filed his EEOC charge as alleged in his

complaint, plaintiff filed it solely against Synovos, Inc., an entity which defendant asserts is a

separate and distinct entity from the appearing defendant--Synovos Puerto Rico, LLC. Id. at 2.

As such, defendant asserts that Ramos fails to state a plausible claim against defendant pursuant
          Case 3:18-cv-01603-ADC Document 18 Filed 09/10/19 Page 2 of 8

Civil No. 18-1603 (ADC)                                                                    Page 2


to Fed. R. Civ. P. 12(b)(6) “because he failed to exhaust the appropriate administrative remedies

with the EEOC within the time period prescribed by 42 U.S.C. sec. 2000e-5” against his

employer, Synovos P.R., LLC. Id. at 8.

       Ramos opposed defendant’s motion to dismiss. ECF No. 14. In essence, plaintiff avers

that he exhausted the required administrative remedies as to defendant because even though

defendant did not include Synovos Puerto Rico, LLC, in the initial form or header of the EEOC

charge, plaintiff made express references to Synovos Puerto Rico, LLC, in the body of the

narrative section of the charge. Id; see narrative at ECF No. 14-2. In support of his contention,

plaintiff cites Miranda v. Deloitte LLP, 922 F.Supp.2d 210, 221 (D.P.R. 2013) and López-Rosario v.

Programa Seasonal Head Start/Early Head Start de la Diócesis de Mayagüez, 245 F. Supp.3d 360 (D.P.R.

2017). In those cases, other Judges in this District have held that “[f]iled as part of the

administrative charge, the [n]arrative is a written factual statement that should have alerted the

employer and all parties named in it of the pending proceedings and investigation.” Miranda,

922 F. Supp. 2d at 222; López-Rosario, 245 F. Supp.3d at 369.

       Ramos further alleges that “even assuming, in arguendo, that Synovos PR was not named

in the administrative charge, . . . the parties before the [ ]EEOC and this Court [Synovos PR,

LLC, and Synovos, Inc.] share a substantial identity.” ECF No. 14 at 4. Plaintiff contends that

“[t]wo entities share a substantial identity when they are so closely related, particularly for

purposes of EEOC complaints, that notice to one will reach the other and no prejudice will result

from naming one party but not the other.” Id. at 5 (quoting Nieves v. Popular, Inc., 2013 WL
          Case 3:18-cv-01603-ADC Document 18 Filed 09/10/19 Page 3 of 8

Civil No. 18-1603 (ADC)                                                                   Page 3


361163, at *2 (D.P.R. 2013) (not reported in F. Supp.2d)). In support of his opposition to

defendant’s motion to dismiss, Ramos included a declaration under penalty of perjury asserting

that Synovos, Inc., paid plaintiff’s salary and provided him training on at least two occasions in

its Radnor, Pennsylvania corporate offices, from where Synovos, Inc., allegedly oversaw all

human resources matters regarding Synovos Puerto Rico LLC’s employees, including Ramos.

ECF No. 14-2 at 2.

       In short, Ramos contends that his EEOC charge where Synovos, Inc. is named in the

header of the EEOC charge and Synovos PR, LLC, is named in the narrative part of the charge

properly placed both entities on notice and exhausted administrative remedies regarding

Ramos’s claim in this case. ECF No. 14. Defendant filed a reply to plaintiff’s opposition, averring

as follows:

       The incorrect premise that underlies Ramos’ argument is that he properly notified
       his discrimination charge to Synovos, Inc. A perusal of the complaint shows that it
       is devoid of allegations regarding the proceedings before the EEOC, the purported
       notification of the charge to Synovos, Inc., and of any effort by Ramos to exhaust
       administrative remedies against Synovos Puerto Rico . . . Plaintiff has not alleged—
       much less established— that the charge was properly notified to Synovos, Inc.
       (Exhibit B-Charge of Discrimination). The publicly available Notice of Charge of
       Discrimination shows that the charge was sent to the email of a former employee of
       Synovos Inc., Ms. Nancy Mazzone, who had already left the company by the date
       of the EEOC filing. (Exhibit C- Notice of Charge of Discrimination). It is very
       revealing that Ramos has not produced a copy of the Notice or otherwise referred
       to it. Ramos has not even alleged that said email was received by Ms. Mazzone or
       elaborate on how Synovos, Inc. became aware of the process before the EEOC. For
       instance, Ramos does not allege that he received a response from Synovos, Inc.,
       that the Notice was also mailed to a valid physical address, or that Synovos, Inc.
       filed a position statement before the EEOC or otherwise participated in the
       administrative process. Plaintiff cannot make those allegations for a very simple
           Case 3:18-cv-01603-ADC Document 18 Filed 09/10/19 Page 4 of 8

Civil No. 18-1603 (ADC)                                                                      Page 4


       reason: the EEOC record shows that Synovos, Inc. did not participate in the
       administrative proceedings. And if the Notice was not sent to any other address at
       Synovos, Inc.—which appears to be the case, based on Plaintiff’s failure to allege
       otherwise—then there was no way for Synovos, Inc. to become aware of Ramos’
       EEOC charge prior to the Notice of Right to Sue, which was mailed by the EEOC to
       a physical address at Synovos, Inc. in June 2018. Hence, the premise on which
       Plaintiff’s “identity of interests” argument rests—that Synovos Inc.’s knowledge
       of the EEOC proceedings somehow put Synovos Puerto Rico on notice of that
       process—lacks any foundation in fact or in law.

ECF No. 16 at 4, 5 (emphasis in the original).

II.    LEGAL STANDARDS

       Under Rule 12(b)(6), a defendant may move to dismiss a complaint for failure to state a

claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). In reviewing a Rule 12(b)(6)

motion to dismiss, courts “accept as true all well-pleaded facts alleged in the complaint and

draw all reasonable inferences therefrom in the pleader’s favor.” Rodríguez-Reyes v. Molina-

Rodríguez, 711 F.3d 49, 52–53 (1st Cir. 2013) (citation and internal quotation marks omitted).

Courts “may augment these facts and inferences with data points gleaned from documents

incorporated by reference into the complaint, matters of public record, and facts susceptible to

judicial notice.” Id. (citation and internal quotation marks omitted). “While detailed factual

allegations are not necessary to survive a motion to dismiss for failure to state a claim, a

complaint nonetheless must contain more than a rote recital of the elements of a cause of action”

and “must contain sufficient factual matter to state a claim to relief that is plausible on its face.”

Id. (additional citations and internal quotation marks omitted) (citing Ashcroft v. Iqbal, 556 U.S.

662, 678–79 (2009)).
           Case 3:18-cv-01603-ADC Document 18 Filed 09/10/19 Page 5 of 8

Civil No. 18-1603 (ADC)                                                                         Page 5


       Additionally, “[a]ffirmative defenses, such as the statute of limitations, may be raised in

a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), provided that the facts

establishing the defense [are] clear on the face of the plaintiff’s pleadings.” Trans-Spec Truck

Serv., Inc. v. Caterpillar Inc., 524 F.3d 315, 320 (1st Cir. 2008) (alteration in original) (citation and

internal quotation marks omitted). “Where the dates included in the complaint show that the

limitations period has been exceeded and the complaint fails to sketch a factual predicate that

would warrant the application of either a different statute of limitations period or equitable

estoppel, dismissal is appropriate.” Id. (citation and internal quotation marks omitted).

       The ADEA requires as a prerequisite to suit in federal court that an individual first file

an administrative claim with the EEOC “within 180 days after the alleged unlawful practice

occurred,” or, in some cases, “within 300 days after the alleged unlawful practice occurred.” 29

U.S.C. § 626(d). See Bonilla v. Muebles J.J. Álvarez, Inc., 194 F.3d 275, 277–78 (1st Cir. 1999).

Furthermore, pursuant to 42 U.S.C. § 2000e–5(f), “a plaintiff generally may not maintain a suit

against a defendant in federal court if that defendant was not named in the administrative

proceedings and offered an opportunity for conciliation or voluntary compliance.” McKinnon v.

Kwong Wah Rest., 83 F.3d 498, 504 (1st Cir. 1996).

       An exception exists, however, when there is a “substantial identity” between a
       party named in the EEOC charges and a defendant in the civil action. McKinnon,
       83 F.3d at 505. The First Circuit Court of Appeals has cited a Third Circuit case for
       the proposition that “in determining if a plaintiff may proceed against parties not
       named before EEOC, the court should consider whether the plaintiff could
       ascertain the role of the unnamed party at the time of the EEOC filing; whether the
       interests of an unnamed party are similar to interests of the named party; the
                Case 3:18-cv-01603-ADC Document 18 Filed 09/10/19 Page 6 of 8

Civil No. 18-1603 (ADC)                                                                          Page 6


             prejudice to the unnamed party; and whether the unnamed party has represented
             to the plaintiff that its relationship with the plaintiff is through the named party.”
             Id. (citing Glus v. G.C. Murphy Co., 562 F.2d 880, 888 (3d Cir.1977)).

Miranda, 922 F. Supp.2d at 221.

III.         DISCUSSION

             The Court holds that there are genuine issues of fact that warrant discovery and, as such,

preclude granting defendant’s motion to dismiss for plaintiff’s alleged failure to exhaust

administrative remedies. As summarized above, a dismissal under Fed. R. Civ. P. 12(b)(6) based

on an affirmative defense is warranted only when the defense is clearly ascertainable from the

complaint and any documents incorporated therein, which is not the case in the matter at hand.

Here, even though plaintiff named Synovos, Inc., in the header of the EEOC charge and Synovos

Puerto Rico, LLC, in the charge’s narrative, the following issues of fact remain:

       (i)      Whether Synovos, Inc., is an entity which, as defendant sustains, is a separate and

                distinct one from Synovos Puerto Rico, LLC, or if on the contrary, they share a

                substantial identity and are “so closely related, particularly for purposes of EEOC

                complaints, that notice to one will reach the other and no prejudice will result from

                naming one party but not the other.” Nieves, 2013 WL 361163, at *2. In that respect,

                there is an issue of fact as to which of the two entities was Ramos’ employer or if both

                entities could be deemed to have been his employer, and if so, whether both are

                necessary parties in this case.
                 Case 3:18-cv-01603-ADC Document 18 Filed 09/10/19 Page 7 of 8

Civil No. 18-1603 (ADC)                                                                       Page 7


      (ii)       Whether Synovos, Inc., and/or Synovos P.R. LLC., opportunely received the Notice of

                 Charge of Discrimination and later the Notice of Right to Sue regarding Ramos’ EEOC

                 charge, particularly in light of defendant’s allegation that the EEOC notified Ramos’

                 charge solely at the e-mail of a former employee of Synovos Inc., Ms. Nancy Mazzone,

                 who allegedly was no longer with said company at the time when the EEOC issued

                 the notification.

             (iii) Whether Synovos Puerto Rico LLC and/or Synovos Inc, participated in the

             administrative proceedings before the EEOC in this case.

IV.          CONCLUSION

             Defendant’s motion to dismiss, ECF No. 9, is hereby DENIED WITHOUT PREJUDICE.

Should discovery establish that plaintiff failed to exhaust administrative remedies, defendant

may opportunely move for summary judgment in that respect pursuant to Fed. R. Civ. P. 56.

             The parties have twenty-one (21) days from the date of issuance of this Order to submit

a Joint Proposed Initial Scheduling Memorandum, which must include the parties’ theories of

the case. The parties should also list the witnesses that they intend to call at trial, including any

expert witnesses, or, alternatively, propose a date for such lists of witnesses to be exchanged.

The Memorandum and Schedule must also include proposed times in which to do, inter alia, the

following:

             •      conclude all discovery;

             •      file dispositive motions;
          Case 3:18-cv-01603-ADC Document 18 Filed 09/10/19 Page 8 of 8

Civil No. 18-1603 (ADC)                                                                Page 8


      •      hold status, settlement and pre-trial conferences;

      •      amend or add parties; and

      •      recommend dates in which to hold trial.

      Finally, within the above term, the parties shall inform the Court whether they consent

to the trial jurisdiction of a United States Magistrate Judge.

      Failure to comply with this Order may result in sanctions. Extensions of time shall not be

granted absent exigent circumstances.

      SO ORDERED.

      At San Juan, Puerto Rico, on this 10th day of September, 2019.

                                                  S/AIDA M. DELGADO-COLÓN
                                                  United States District Judge
